Steuer, J. (dissenting).
The basis of dissent is the factual situation presented by the record rather than any disagreement as to the applicable law. Concededly, the plaintiff was aware of the inclusive terms of the release and of their effect. Plaintiff’s officer complained about them and he executed the release only when the defendant insisted that unless a release in that form was *486given there would be no settlement. While it is true that, of the several contracts between the parties upon which deliveries had been made, difficulties had arisen in only the two which were the subject of claims, both parties were aware of the possibility of other claims. True, this possibility was not the subject of specific negotiation, but that plaintiff was cognizant of it cannot be disputed. Plaintiff’s protests that the terms of the release were too broad could have reference only to possible claims on the other contracts. That he capitulated and yielded these claims is the only possible interpretation of the facts.
There are no elements of fraud or overreaching. Nor is it a case where one or both parties lacked any intent to dispose of anything other than the controversy immediately before them. On the contrary, it appears without contradiction that the cession of all claims, known or unknown, was a condition to the agreement of settlement. The fact that the compensation offered related solely to the two contracts in suit does not lessen the effect of the general terms of the release, nor does it, of itself, raise an issue of the parties’ intent (Lucio v. Curran, 2 N Y 2d 157).
Botein, P. J., and Capozzoli, J., concur with Stevens, J.; Steuer, J., dissents in opinion, in which McNally, J., concurs.
Order and judgment reversed upon the law, with $50 costs and disbursements to the appellant, and defendant-respondent’s motion for summary judgment is denied.